Judgment of the Supreme Court, Bronx County (Edward Davidowitz, J., at Wade hearing; Joan Sudolnik, J., at jury trial and sentence), rendered June 8, 1988, convicting defendant, after a jury trial, of two counts of robbery in the first degree and sentencing him to concurrent, indeterminate terms of imprisonment of 10 to 20 years, unanimously affirmed.
*274On successive days, defendant committed knifepoint robberies. Both incidents were joined in a single indictment. Each victim identified defendant in court and at a lineup.
We find no abuse of discretion in the denial of defendant’s motion for separate trials. The charges were properly joined (CPL 200.20 [2] [c]) and were severable only in the interest of justice for good cause shown (CPL 200.20 [3]). Although the crimes were similar in nature, the evidence in support of each was distinct and readily referable to the offense with respect to which it was introduced. Further, the trial court gave appropriate instruction to the jury on consideration of the separate offense (People v Lombardi, 20 NY2d 266). Defendant’s untimely request for a missing witness charge in connection with the second incident was properly denied. There is nothing in the record to show that the youngster who did not testify was in a better position to identify defendant than complainant. (People v Hill, 165 AD2d 691.) Concur—Sullivan, J. P., Carro, Ellerin, Wallach and Rubin, JJ.